Citation Nr: 0023774	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983 and from August 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied service 
connection for a bilateral knee disorder.

The Board notes that in his substantive appeal, the veteran 
requested a hearing before a Member of the Board at the RO.  
Such a hearing was scheduled for March 2000, but his 
representative canceled that hearing, with the veteran's 
consent.


FINDING OF FACT

There is a medical diagnosis of bilateral patellofemoral pain 
syndrome; lay evidence that the veteran experienced knee pain 
during service, and injured his knees in parachute jumps; and 
medical evidence suggesting a relationship between the 
current bilateral knee disorder and injuries the veteran 
sustained in service. 


CONCLUSION OF LAW

The claim for service connection for a bilateral knee 
condition is well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  It is the responsibility of a person 
seeking entitlement to service connection to present a well-
grounded claim.  38 U.S.C.A. § 5107.

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999).

The veteran's contentions regarding in-service knee pain and 
incurring injuries to the knees during parachute jumps are 
plausible.  The veteran's statements are assumed to be true 
for the purpose of determining whether a well-grounded claim 
has been submitted.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Moreover, he has submitted competent and credible 
lay statements to the effect that he complained of knee pain 
during service.  The veteran's statements are consistent with 
the circumstances of his service.  He was a member of the 
Marine Reconnaissance team, which included extensive 
participation in parachute jumps and scuba diving.  The 
circumstances associated with parachute jumps would have, at 
a minimum, presented the opportunity for the veteran to 
injure his knees, and he did, in fact, incur traumatic 
injuries to other parts of his body during service (i.e., 
lumbar spine, cervical spine, thoracic spine, right elbow, 
right hip, and right shoulder).

The veteran first sought medical treatment for knee pain in 
1995, and diagnosis was bilateral patellofemoral pain 
syndrome.  X-rays showed a patella spur on the left knee.  A 
November 1995 VA outpatient treatment record indicates that 
the veteran incurred multiple joint trauma from multiple 
parachute jumps, and that the veteran complained of knee 
pain.  On an orthopedic consultation report completed by that 
same examiner in November 1995, it was stated that the 
veteran had incurred multiple injuries secondary to parachute 
jumping.  The diagnoses included retropatellar spur.  
Although the examiner did not expressly indicate that the 
veteran's knee symptoms and/or disorder resulted from in-
service injuries, the comments indicated, by inference, a 
conclusion that the diagnosed knee disorder was related to 
the reported history of multiple joint trauma from parachute 
jumps during service.  Assuming the credibility of this 
evidence, the claim is plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim); see 
also Hodges v. West, 13 Vet. App. 287, 291 (2000) (because 
the only trauma shown in the record was the trauma the 
veteran received during service, then the physician's 
diagnosis of a post-traumatic condition is sufficient 
evidence of nexus).  


ORDER

The claim of entitlement to service connection for a 
bilateral knee condition is well grounded; to that extent 
only, the appeal is granted. 


REMAND

In order to ensure that the Board has a complete record upon 
which to decide the veteran's claim, additional evidentiary 
development is needed.

As discussed above, comments in the veteran's VA outpatient 
treatment records are sufficient to render his claim 
plausible.  They are not, however, conclusive; and a VA 
examination is necessary.  The exact nature of the veteran's 
current bilateral knee condition is not clear.  X-rays showed 
a spur on the left patella with no other bone or joint 
abnormality.  The diagnosis was degenerative joint disease.  
A medical opinion as to the likelihood that any current knee 
disorder is related to the veteran's military service is 
needed since there is insufficient evidence for the Board to 
decide the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran and his representative have implied that 
additional evidence exists concerning this claim that would 
be submitted to the RO.  The veteran is hereby informed that 
he has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If possible, 
he should submit all relevant evidence prior to the VA 
examination being requested, so that the examiner will have a 
complete record to review.

Accordingly, this claim is REMANDED for the following:

1.  The RO should obtain from the VA 
Medical Center in Atlanta complete 
clinical records of all of the veteran's 
medical treatment from August 1996 to the 
present and associate them with the 
claims file. 

2.  After the above evidence is obtained, 
the RO should schedule the veteran for a 
VA examination by an orthopedic 
specialist.  The veteran is hereby 
advised that it is incumbent upon him to 
submit to a VA examination if he is 
applying for VA compensation benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  If he fails to report for a 
scheduled examination, without good 
cause, his claim will be decided based on 
the evidence of record, which may be 
insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b).  
The examiner must review the claims 
folder in conjunction with the 
examination and provide a complete and 
detailed rationale for all conclusions 
and opinions.  Any tests needed to 
determine the nature and etiology of any 
current bilateral knee condition should 
be done.  The examiner should 
specifically render an opinion as to 
whether the veteran has a bilateral knee 
disorder and, if so, whether it is at 
least as likely as not that such disorder 
is related to an injury in service, to 
include parachute jumps in service. 

3.  The RO should review the claims 
folder and ensure that all of the above 
development is completed, then 
readjudicate the claim for service 
connection for a bilateral knee 
condition.

If the benefit sought on appeal remains denied, the RO should 
provide the veteran and his representative an appropriate 
supplemental statement of the case and give them the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  

The veteran need take no action until he is notified.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inference should be drawn from this action regarding the 
final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



